Title: To George Washington from Pierre de Chesnel, 12 June 1782
From: Chesnel, Pierre de
To: Washington, George


                  
                     Mon Général,Boston Le 12. Juin 1782.
                        
                     
                     J’ay L’honneur de prévenir Votre Excellence que Jay
                           des avis Certains que les Anglois, Sortis de Newyorck, avec trois
                           Vaisseaux de Lignes, quatre frégattes Et des Troupes de Débarquement, Se
                           sont présentés devant falmouth Woods hole Dans la Sound, pour allarmer
                           les habitants de cette partie du Continent, Mais on Croit devoir presumer
                           que ce nest qu’une feinte et qu’ils ont l’Intention d’Executer leur
                           ancien projet: d’établir les Refugiés dans le Maine Et de S’emparer de Casco
                           Bay, Vous Savez, Sans doute miuex que moi, Mon Général, qu’il y a, a
                           Casco Bay, une forteresse abandonnée, ou 100. hommes peuvent Se Déffendre
                           avantageusement, Si L’Ennemi S’en Empare! il Sera trop près de la Baye de
                           Massachujes et fera le plus grand tort au Commerce de Boston, qu’il Sera
                           très å portée d’Intercepter.Si, Comme Je Dois le présumer, Ces avis Vous Sont Déja
                        parvenus, Je Vous Supplie, au moins, de rendre Justice à la pureté de mes
                        Intentions, qui aient pour But que de Prévenir les Circonstences qui pouvoient
                        retarder le Bonheur de l’Amerique Et D’ajouter, Sil est possible, un Rayon
                        à Votre Gloire.
                     En Cas que Votre Excellence Eut des dépeches pressées pour M.
                        le Cte de Rochambeau, M. Dabodie, qui Vous remettra ma Lettre, Seroiit fort
                        aise d’en être chargé et Je peux Vous Repondre de son
                        Exactitude. Je Suis avec Respect Mon General Votre très
                        humble et très obeissant Serviteur 
                     
                        de Chesnel
                     
                  
                  Translation
                     I have the honor to inform your Excellency that I have certain
                        advice that the Enemy who left New York with three Ships of the Line four
                        frigates and some Troops have presented themselves before Falmouth &
                        Woods hole in the Sound to alarm the Inhabitants of those parts but it is
                        supposed that this is only a feint and that their real intention is to
                        execute their old project of Establishing some Refugees in the Main and to
                        possess themselves of Casco Bay. 
                     You know without doubt better than me that there is at Casco
                        Bay a fort, abandoned, where 100 Men may defend themselves with
                        advantage—Should the Enemy possess themselves of this it will be too near
                        Boston Bay & will be a great interruption to the Commerce of
                        Massachusetts as from this Vicinity they will be always able to interrupt
                        it.
                     If, as I presume, your Excellency has already received advice
                        of this I beg you at least to do justice to the purity of my intentions
                        which have no other object but to inform you of circumstances which might
                        retard the happiness of America and if possible to add another Ray to your
                        Glory.
                     Should your Excellency have any dispatches for Count
                        Rochambeau, M. Dabodie who will deliver you this will be happy in being
                        charged with them and I can answer for his punctuallity in delivering them.
                        I am &c.
                     
                        De Chesnel
                     
                  
               